DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
Election/Restrictions
Claims 1-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention of Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullane (US Patent 4,878,825). 	Regarding claim 8, Mullane discloses an apparatus (e.g., figs. 11-15, as will be discussed in the following rejection) comprising:	a frame (support members 830, 832);	a perforation device (hot air jet means 559 and tubular member 122 work in conjunction with vacuum device, col. 16, lines 7-11), wherein the perforation device is positioned and adapted to make perforations (a multiplicity of apertures 950) in a belt material (cylindrical plastic film material 550; col. 16, lines 12-19);
	a vacuum device (vacuum chamber 662 and “a suitable source of vacuum [is connected] to each of the chambers via conduits 671, 672, 673, respectively,” col. 15, lines 24-25) positioned and adapted to draw debris (annular ring portion 998 of the film; fig. 12) from the perforations into the vacuum device by applying negative pressure from to the perforations (col. 16, lines 20-31); and
	an elongated flat element (each segment of peripherally stationary support member 695; the side surface of each segment of a hexagonally-shaped aperture 700 is positioned radially with respect to the rotational axis of tubular member 122 is elongated and flat, i.e., each segment is straight and has a length along or with respect to the width of the apparatus) connected to the frame (the support member 695 is supported by “[r]adially extending walls 681, 682, 683 are secured at opposite ends to a closure member 675 which is, in turn, secured to a support member 825” [thereby preventing] rotation of the radially extending walls when cylinder 655 is rotated,” col. 14, lines 61-65, wherein the support members (i.e. thrust plates 825) are “releasably secured to the outermost surface of each support member 830,” col. 14, lines 20-22) separately from the perforation device (“the outermost edges of tubular member 122 are secured by [drive pins 815] to a pair of bearing races 810 located at each end of the tubular member… The bearing races 810 are cradled and supported by means of a multiplicity of bearing rollers 838 which are rotatably mounted in support members 830, 838,” col. 14, lines 10-18), wherein the elongated flat element is positioned to contact remaining ones of the debris in the perforations (col. 16, lines 31-39; see fig. 12); and 	wherein the vacuum device is positioned, relative to the elongated flat element and the belt material (i.e., below the support element 695), to apply the negative pressure from the vacuum device to pull the belt material against the elongated flat element (see figs. 12 and 15; col. 17, lines 48-54). 	The examiner notes Mullane discloses additional embodiments in which the support member 695 has a different configuration. For example, Mullane discloses an alternative embodiment (fig. 14) in which the support member (695’) is formed as a plurality of elongated flat and straight elements. While the outer edge of the elements is curved so as to follow the contour of tubular member 122, their sidewalls (i.e., the walls of each element facing the next adjacent element) are substantially flat when viewed from the perspective shown in fig. 14.	Moreover, to the extent the Applicant disagrees with either interpretation set forth above because of the curved nature of the support elements (695, 695’), Mullane discloses another embodiment (fig. 15) in which the support element (995) is substantially horizontal. Thus, the upper surface of the support element (995) configured to support the “flexible foraminous forming member” 935 (which is analogous to the tubular member 122 of the preceding embodiments) which carries the belt material (550) to be perforated (by pressure differential induced via vacuum chamber 962) is flat and elongated so as to extend across the width of the belt material (550).
	Note: Mullane states in col. 17, lines 8-14, “[a]s will be appreciated by those skilled in the art, the particular pattern of apertures employed in peripherally stationary support member 695 is non-critical. Rather, it is the relationship between the size, configuration and frequency of the apertures in support member 695 and the size, configuration and frequency of the apertures in tubular forming member 122 which is controlling…”	In view of the disclosure set forth above, Mullane discloses multiple embodiments with an elongated flat element (695, 695’, 995) connected to a frame separately from the perforation device that read on the subject matter of Claim 8.	Regarding Claim 11, Mullane discloses the elongated flat element comprises a knife edge (the shearing edge portion of peripherally stationary support member 695), and wherein the knife edge contacts the debris in the perforations (fig. 12).
Regarding Claim 12, Mullane discloses the elongated flat element comprises plastic. Mullane states in col. 15, lines 1-6, “[t]o minimize wear due to friction between the inner most surface 465 of tubular forming structure 112 and support member 695 [i.e., peripherally stationary support member], including supporting wear strips 692 and 693, the wear strips and support member can be fabricated from low friction materials such as molded plastic, Teflon, nylon, etc.”	Regarding Claim 13, Mullane discloses the perforation device comprises a punch device (the combined action of the “hot air jet means” 559 and vacuum applied through the vacuum chamber 662 create a pressure differential that serves as a “punch device”), wherein the making of the perforations comprises using the punch device (see fig. 12; col. 16, lines 7-19).
	Regarding Claim 14, Mullane discloses the belt material comprises a plastic substrate, i.e., “plastic material comprising film 550,” col. 13, lines 65-66).
	Regarding Claim 15, Mullane discloses a method comprising:
	making perforations (a multiplicity of apertures 950) in a belt material (cylindrical plastic film material 550; col. 16, lines 12-19) as the belt material passes by a perforation device (hot air jet means 559 and tubular member 122 work in conjunction with vacuum device to perforate the belt material 550, col. 16, lines 7-11); 
	drawing debris (annular ring portion 998 of the film; fig. 12) from the perforations (950) into a vacuum device (vacuum chamber 662 and “a suitable source of vacuum [is connected] to each of the chambers via conduits 671, 672, 673, respectively,” col. 15, lines 24-25) by applying negative pressure from the vacuum device to the perforations (fig. 12); and
	contacting remaining ones of the debris in the perforations (col. 16, lines 31-39; see fig. 12) using an elongated flat element (695) connected to a frame separately from the perforation device (as set forth above in the 102 rejection for Claim 8 on pages 3-4 of the present Office Action); 	wherein applying the negative pressure from the vacuum device pulls the belt material (550) against the elongated flat element (figs. 12 and 15; col. 17, lines 48-54).	The note set forth above in the 102 rejection of Claim 8 on pages 4-5 of the present Office Action with respect to the various ways Mullane discloses an elongated flat member (i.e., elements 695, 695’, 995) is applicable here to Claim 15. 
	Regarding Claim 18, Mullane discloses the elongated flat element comprises a knife edge (the shearing edge portion of support member 695), and wherein the knife edge contacts the debris in the perforations (fig. 12).
	Regarding Claim 19, Mullane discloses the elongated flat element comprises plastic. Mullane states in col. 15, lines 1-6, “[t]o minimize wear due to friction between the inner most surface 465 of tubular forming structure 112 and support member 695 [i.e., peripherally stationary support member], including supporting wear strips 692 and 693, the wear strips and support member can be fabricated from low friction materials such as molded plastic, Teflon, nylon, etc.”	Regarding Claim 20, Mullane discloses the perforation device comprises a punch device (the combined action of the “hot air jet means” 559 and vacuum applied through the vacuum chamber 662 create a pressure differential that serves as a “punch device”), wherein the making of the perforations comprises using the punch device (see fig. 12; col. 16, lines 7-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mullane (US Patent 4,878,825) in view of Strathaus (US Publication 2017/0174441). 
	Regarding claims 9, 10, 16 and 17, the embodiment of Mullane depicted in fig. 15 and mentioned above on page 5 and on to page 6 of the present Office Action discloses an elongated support member (995) positioned below a “flexible foraminous forming member” 935 (which is analogous to the tubular member 122 of the preceding embodiments) which carries the belt material (550) to be perforated (by pressure differential induced via vacuum chamber 962) is flat and elongated so as to extend across the width of the belt material (550). 	Mullane fails to disclose the elongated flat element is rotatably connected to the frame (as required by claims 9 and 16), wherein the elongated flat element is rotatable between a first position and a second position, wherein the elongated flat element is not contact the debris in the perforations in the first position, and wherein the elongated flat element is positioned to contact the debris in the perforations in the second position (as required by claims 10 and 17).	However, Strathaus teaches it is known in the art of scraping elements for conveyed belt materials and conveyors to provide and elongated flat element (scraping end 7) that is rotatably connected to a frame (stationary mounting 10 and at least one main carrier 22) of the apparatus, wherein the elongated flat element is rotatable between a first position (e.g., figs. 3-6 and 9) and a second position (e.g., figs. 1, 2, 7 and 8)  wherein the elongated flat element does not contact the belt material in the first position (e.g., figs. 3-6 and 9), and wherein the elongated flat element does contact the belt material in the second position (e.g., figs. 1, 2, 7 and 8).
It would have been obvious to one having an ordinary skill int eh art at the time of the invention to modify the apparatus of Mullane and method of using said apparatus substantially disclosed above such that the elongated flat member is pivotably attached to the frame to move between a first position in which the elongated flat member is not positioned to contact the debris in the perforations in the first position, and wherein the elongated flat element is positioned to contact the debris in the perforations in the second position in order to reduce the wear on the elongated flat element when it is not in use. Moreover, the aforementioned modification allows the elongated member to be spaced from the “flexible foraminous forming member” of Mullane to give the operator clearance to inspect or install components of the apparatus.
Response to Arguments
Applicant's arguments with respect to the 102 Rejection of Claims 8, 11, 12, 14, 15, 18 and 19 as being anticipated by Mullane (US Patent 4,878,825) filed August 16, 2022 have been fully considered but they are not persuasive, as will be explained below. 	The examiner notes Claims 13, 15 and 20 are now rejected as being anticipated by Mullane. The rejections of said claims are made necessary by examiner’s interpretation of the claims as presently amended.	In paragraph 0008, lines 8-13 of the Remarks, the Applicant argues, “Mullane does not disclose a structure 695 that is either elongated or flat because any reading of the curved honeycomb cylinder structure 695 described in Mullane goes well beyond what could reasonably considered as the broadest reasonable interpretation of such language. For example, the terms curved and flat define differently shaped structures and are not interchangeable, and a honeycomb structure is not the same as an elongated flat structure. Broad interpretation of language is useful only when it is reasonable.”	The examiner respectfully disagrees with the Applicant’s argument that the hexagonally-shaped apertures 700 of the substantially rigid honeycomb structure disclosed by Mullane cannot be reasonably be considered to fall within the broadest reasonable interpretation of a structure that is elongated or flat. In this case, while the honeycomb structure 695 of Mullane has an overall shape that is contoured to correspond to the inner surface of rotating perforated cylinder 122, each individual side or portion of a respective hexagonal aperture forming the honeycomb structure is flat and elongated so as to be “an elongated flat element.” 	To support this interpretation, the examiner notes fig. 12 of Mullane depicts a cross-section of a portion of the apparatus and of the honeycomb structure 695. The cross-section of multiple, respective wall sections of the hexagonal apertures are shown. The wall sections extend radially from the center of rotation of the rotating perforated cylinder 122 and are substantially flat. Additionally, fig. 13 of Mullane depicts the honeycomb structure 695 from an alternate view looking inward from an outer position with respect to the honeycomb structure 695, wherein each individual side of a respective hexagonal aperture has a length and constitutes an elongated portion of the structure overall. For example, each horizontal segment of the honeycomb structure 695 depicted in fig. 13 is elongated across the width of the apparatus and the belt material. Moreover, each horizontal segment is substantially flat along its length.	In paragraph 0009 of the Remarks, the Applicant argues, “Mullane explicitly describes that the honeycomb structure 695 is an element of the ‘debossing/perforating cylinder 655’ (Mullane, col. 14, 1. 6), while the claims defines the elongated flat element separately from the perforation device. If it were desired to claim the elongated flat element as a component of the perforation device, the claims could have recited ‘the perforation device comprises an elongated flat element;’ however, the claims instead defined the elongated flat element as a separate element.”	The examiner respectfully disagrees. The honeycomb structure 695 is a part of the “debossing/perforating cylinder 655,” as is the vacuum device (“a suitable source of vacuum [is connected] to each of the chambers via conduits 671, 672, 673, respectively,” col. 15, lines 24-25). In other words, the “debossing/perforating cylinder 655” identified by the Applicant in their argument constitutes the apparatus as a whole, which includes a frame, a perforation device, a vacuum device, and an elongated flat element connected to the frame separately from the perforation device. Please see the rejection above for further details. 
Applicant’s arguments with respect to the 103 rejections of Claims 8-10, 13, 15-17 and 20 based on Hanington (US Patent 3,088,353) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Veenhof (US Patent 4,349,098) discloses an elongated element (20) that is substantially flat but flexible (as shown in figs. 1 and 2) such that it can flex to conform to the contour of a conveyor belt (14).	● Wimsatt et al (US Publication 2006/0243306) discloses an adjustable V-shaped elongated scraping element for a belt (fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 22, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/22/2022